DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-31 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form since they depend on claim 1, which has been cancelled.  Applicant may cancel the claim(s) or amend the claim(s) to place the claim(s) in proper dependent form to comply with the statutory requirements. For purpose of examination, the claims is taken to depend from claim 20. Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-25, 29, 31 and 33-44 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (US 2018/0326547) in view of Wang et al. (CN 104864067 B, see attached document, “Wang”), and further in view of Schultz et al. (US 8636194, “Schultz”) & Yu et al. (Non-beam based metal additive manufacturing enabled by additive friction stir deposition, Scripta Materialia, 2018, “Yu”, NPL of record).
Regarding claim 20, Stadtfeld discloses a method for additive manufacturing of gears (abstract, figs. 1-6), the method comprising: additively depositing a metallic material (steel material- [0006]) on a surface of a preform comprising gear teeth (gear blank with partially formed-gear teeth- figs. 3-4, [0009]) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the deposited material on the preform [0030].  
With respect to the preform comprising gear teeth formed of metallic material, Stadtfeld discloses a preform comprising partially formed-gear teeth comprising high-toughness material (figs. 3-4, [0009]). In any event, it has been known to additively deposit material on a preform comprising gear teeth formed of high-toughness metallic material. Wang is drawn to producing a layered structure of gear (abstract) and teaches a base/preform 1 comprising gear teeth of a high-toughness metallic alloy (carbon steel or alloy steel), wherein cladding metallic layers 2, 3, 4 of increasing hardness are deposited on the preform gear teeth to produce a multi-layer structure which enhances gear abrasion resistance, wear-resistance and thereby prolongs the service life of the gear (figs 1-2, description). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a preform comprising gear teeth and additively deposit metallic material on the preform in Stadtfeld in order to produce a multi-layer gear structure with enhanced abrasion & wear resistance and prolonged service life.
Stadtfeld differs from the claim in lacking a friction stir deposition and mentioning metal-matric composite (MMC) material. However, such technique is known in the art. Schultz (also drawn to fabrication by friction stir deposition- abstract) teaches deposition of a metal-matrix composite (MMC) coating, which includes a material having a continuous metallic phase with another dispersed discontinuous phase, onto a substrate/preform surface. The discontinuous phase in the MMC may comprise reinforcement ceramics such as carbide boride, nitride and/or oxide in a metal matrix (col. 3, line 57 thru col. 4, line 4), which meets aluminum matrix with ceramic reinforcement. The MMC material exhibits enhanced mechanical properties (col. 4, lines 35-52; Table 1). Schultz discloses that various types of substrates may be coated using the friction stir fabrication, including metal substrates comprising Al, Ni, Mg, Ti and Fe (col. 4, lines 53-55). This meets recited aluminum alloy or titanium alloy (high-toughness metallic) substrate/preform. Schultz teaches that deposition by friction stir process refines the coating microstructure and produces a homogeneous coating with a good bond strength approaching the ultimate tensile strength of the base alloy (col. 6, lines 60-66).  Similarly, Yu teaches additive friction stir deposition for manufacturing of metal and metal-matrix composites, wherein a feed/filler material is delivered through a hollow rotating shoulder and bonds with the substrate through plastic deformation at the interface (pg. 123- section 2.1 Process description, fig. 1). Heat is generated by dynamic contact friction between material and tool, dissipated by severe plastics deformation of the material, and transferred inside the material by thermal conduction & convection via material flow (section 2.2). Consequently, such plastic deformation yields an intermixed interface layer between the substrate and the deposited material. Yu teaches that additive friction stir deposition provides several benefits similar to friction stir processing, especially in terms of microstructure formation and applicability to a broad range of alloys including traditionally non-weldable alloys; due to the solid-state nature and absence of melting, parts do not suffer issues associated with rapid solidification, e.g. porosity, hot cracking etc. (pg. 124). Yu also discloses that the substrate and deposited material can be different to produce dissimilar materials, multi-layer design and fabrication of functionally-graded composites (pg. 125- section 3.4, Table 1). For instance, the deposited Ti-6Al-4V alloy material (Table 1) provides wear-resistance. Exemplary metal matrix composites (MMC) include materials like Al-M, Al-W and Al-SiC (pg. 126- left column), which meets the claimed MMC wear-resistance material. 
Given teachings of Schultz and Yu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize additive friction stir tool to deposit a metal-matrix composite material in the manufacturing method of Stadtfeld because the solid-state method would avoid issues associated with rapid solidification (e.g. porosity, hot cracking etc.) and the MMC material would enable to fabricate a multi-layer gear product with enhanced properties of good bond strength approaching the ultimate tensile strength as well as wear-resistance. 
Hence, the combination of Stadtfeld, Wang, Schultz and Yu discloses a preform gear teeth comprising a high-toughness material such as aluminum alloy or titanium alloy, depositing a wear-resistant MMC material on the gear teeth by additive friction stir process to provide an intermediate article, and finally machining the intermediate article in a finishing operation to produce desired gear shape.
As to claim 24, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and -4-Docket No. 19-2005-US-NPPreliminary Amendmentthe metal-matrix composite to yield an intermixed interface layer between the preform and the metal-matrix composite.  
As to claim 25, Stadtfeld discloses that additive manufacturing multi-axis machine 11 includes cutting head (fig. 1, [0017]). One looking to manufacture gears on mass level would recognize that the additively fabricated bulk preform can be cut to yield a plurality of gears and this would be more efficient than individually producing each gear. Consequently, it would have been obvious to an artisan to cut the machined intermediate article across a longitudinal central axis of the preform in the method of Stadtfeld an Yu to provide a plurality of gears. The claim would have been obvious because a person of ordinary skill has good reason (efficient mass production of gears) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). 
As to claims 29, 31 and 33, Yu discloses the preform/substrate comprising Ti-6Al-4V (Table 1), which is a commercially known alloy used for many aerospace applications. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a Ti-6Al-4V in the method of Stadtfeld to manufacture a desired aerospace component such as an airframe or a fan blade. Stadtfeld as modified by Schultz & Yu above discloses that the metal-matrix composite comprises an aluminum metal-matrix composite with ceramic reinforcement.
Regarding claim 34, Stadtfeld discloses a method for additive manufacturing of gears (abstract, figs. 1-6), the method comprising: additively depositing a metallic material (steel material- [0006]) on a surface of a preform comprising gear teeth (gear blank with partially formed-gear teeth- figs. 3-4, [0009]) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the deposited material on the preform [0030].  
With respect to the preform comprising gear teeth formed of metallic material, Stadtfeld discloses a preform comprising partially formed-gear teeth comprising high-toughness material (figs. 3-4, [0009]). In any event, it has been known to additively deposit material on a preform comprising gear teeth formed of high-toughness metallic material. Wang is drawn to producing a layered structure of gear (abstract) and teaches a base/preform 1 comprising gear teeth of a high-toughness metallic alloy (carbon steel or alloy steel), wherein cladding metallic layers 2, 3, 4 of increasing hardness are deposited on the preform gear teeth to produce a multi-layer structure which enhances gear abrasion resistance, wear-resistance and thereby prolongs the service life of the gear (figs 1-2, description). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a preform comprising gear teeth and additively deposit metallic material on the preform in Stadtfeld in order to produce a multi-layer gear structure with enhanced abrasion & wear resistance and prolonged service life.
Stadtfeld differs from the claim in lacking a friction stir deposition and mentioning a wear-resistant metal-matric composite (MMC) material. However, such technique is known in the art. Schultz (also drawn to fabrication by friction stir deposition- abstract) teaches deposition of a metal-matrix composite (MMC) coating, which includes a material having a continuous metallic phase with another dispersed discontinuous phase, onto a substrate/preform surface. The discontinuous phase in the MMC may comprise reinforcement ceramics such as carbide boride, nitride and/or oxide in a metal matrix (col. 3, line 57 thru col. 4, line 4), which meets aluminum matrix with ceramic reinforcement. The MMC material exhibits enhanced mechanical properties (col. 4, lines 35-52; Table 1). Schultz discloses that various types of substrates may be coated using the friction stir fabrication, including metal substrates comprising Al, Ni, Mg, Ti and Fe (col. 4, lines 53-55). This meets recited aluminum alloy or titanium alloy (high-toughness metallic) substrate/preform. Schultz teaches that deposition by friction stir process refines the coating microstructure and produces a homogeneous coating with a good bond strength approaching the ultimate tensile strength of the base alloy (col. 6, lines 60-66).  Similarly, Yu teaches additive friction stir deposition for manufacturing of metal and metal-matrix composites, wherein a feed/filler material is delivered through a hollow rotating shoulder and bonds with the substrate through plastic deformation at the interface (pg. 123- section 2.1 Process description, fig. 1). Heat is generated by dynamic contact friction between material and tool, dissipated by severe plastics deformation of the material, and transferred inside the material by thermal conduction & convection via material flow (section 2.2). Consequently, such plastic deformation yields an intermixed interface layer between the substrate and the deposited material. Yu teaches that additive friction stir deposition provides several benefits similar to friction stir processing, especially in terms of microstructure formation and applicability to a broad range of alloys including traditionally non-weldable alloys; due to the solid-state nature and absence of melting, parts do not suffer issues associated with rapid solidification, e.g. porosity, hot cracking etc. (pg. 124). Yu also discloses that the substrate and deposited material can be different to produce dissimilar materials, multi-layer design and fabrication of functionally-graded composites (pg. 125- section 3.4, Table 1). For instance, the deposited Ti-6Al-4V alloy material (Table 1) provides wear-resistance. Exemplary metal matrix composites (MMC) include materials like Al-M, Al-W and Al-SiC (pg. 126- left column), which meets the claimed MMC wear-resistance material. 
Given teachings of Schultz and Yu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize additive friction stir tool to deposit a metal-matrix composite material in the manufacturing method of Stadtfeld because the solid-state method would avoid issues associated with rapid solidification (e.g. porosity, hot cracking etc.) and the MMC material would enable to fabricate a multi-layer gear product with enhanced properties of good bond strength approaching the ultimate tensile strength as well as wear-resistance. 
Hence, the combination of Stadtfeld, Wang, Schultz and Yu discloses a preform gear teeth comprising a high-toughness material such as aluminum alloy or titanium alloy, depositing a wear-resistant MMC material on the gear teeth preform by additive friction stir process to provide an intermediate article, and finally machining the intermediate article in a finishing operation to produce desired gear shape.
As to claims 35-37, Stadtfeld as modified by Schultz & Yu above discloses that the high-toughness material comprises aluminum alloy or titanium alloy (Schultz, Yu) and the wear-resistant material comprises an aluminum metal-matrix composite with ceramic reinforcement (Schultz- col. 3, line 57 thru col. 4, line 4 and Yu- pg. 126).  
As to claim 38, Wang discloses that gear face wheel tooth is normally made of carbon steel or alloy steel using conventional gear machining method such as shaping and gear milling (description). Therefore, one of ordinary skill in the art would have found it obvious to machine a starting material to yield a preform for gear in the method of Stadtfeld since it is conventional to machine and shape a metallic material to produce gear face with teeth.    
As to claim 39, Stadtfeld discloses that the preform comprises partially-formed gear teeth (figs. 3-4, 6), and wherein a wear-resistant material is deposited on the partially-formed gear teeth in the combination of Stadtfeld & Yu.  Wang also discloses the base preform 1 comprising partially-formed gear teeth (fig. 1), upon which wear-resistant material is deposited to produce an improved multi-layer structured gear product.
As to claim 40, the wear-resistant MMC material intrinsically forms a protective coating layer in the combination of Stadtfeld, Schultz & Yu. Examiner notes that claim does not require any specific coating composition.
As to claim 41, Stadtfeld discloses that the gear tooth is constructed from multiple layers of materials (e.g. steel) with each layer being formed by a predetermined number of rows and such arrangement includes additively depositing a metallic material on a metallic substrate to yield the preform (figs. 2-3, [0006, 0018, 0036]). In light of Yu, a person of ordinary skill in the art would have found it obvious to utilize additive friction stir tool to deposit a metallic material on a substrate to make the preform necessary for gear in the method of Stadtfeld. The combination of Stadtfeld & Yu discloses depositing by additive friction stir deposition a metallic material on a metallic substrate to yield the preform and then depositing the wear-resistant material on the preform.  
As to claim 42, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform gear teeth and -4-Docket No. 19-2005-US-NPPreliminary Amendmentthe wear-resistant metal-matrix composite to yield an intermixed interface layer between the preform gear teeth and the metal-matrix composite.  
As to claim 43, Stadtfeld discloses that additive manufacturing multi-axis machine 11 includes cutting head (fig. 1, [0017]). One looking to manufacture gears on mass level would recognize that the additively fabricated bulk preform can be cut to yield a plurality of gears and this would be more efficient than individually producing each gear. Consequently, it would have been obvious to an artisan to cut the machined intermediate article across a longitudinal central axis of the preform in the method of Stadtfeld an Yu to provide a plurality of gears. The claim would have been obvious because a person of ordinary skill has good reason (efficient mass production of gears) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). 
As to claim 44, Yu discloses the preform/substrate comprising Ti-6Al-4V (Table 1), which is a commercially known alloy used for many aerospace applications. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a Ti-6Al-4V in the method of Stadtfeld to manufacture a desired aerospace component such as an airframe or a fan blade.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Wang, Schultz & Yu as applied above, and further in view of Ram et al. (Mechanical Behaviour of Alumina Silicon Carbide Reinforced Metal Matrix Composite, IOP Conf. Series: Mater. Sci. and Eng., 2017, NPL of record).
As to claims 30 and 32, Schultz discloses deposited MMC material comprising aluminum and silicon carbide spherical particles (col. 4, lines 5-7; examples 2, 5), but is silent as to alumina. However, such MMC composite material is known in the art. Ram (NPL) is directed to evaluating microstructure and properties of aluminum alloy with alumina-silicon carbide particulates reinforced composites and discloses that this hybrid MMCs provide increased hardness, and impact strength, thereby finding increased applications in aerospace, automobile and transportation industry (pg. 1- abstract). Ram further teaches that the innovative MMC made of aluminum reinforced with Al2O3SiC particles gives significantly enhanced properties of higher strength, stiffness and weight savings (pg. 2- first paragraph). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize MMC material of aluminum reinforced with Al2O3SiC particles in the method of Stadtfeld, Wang, Schultz and Yu because doing so would result in advantages of significantly enhanced properties of higher strength, stiffness and weight savings, as suggested by Ram.


Response to Amendment and Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive for following reasons. Examiner notes that previous 103 rejection has been modified with disclosure of Wang above in light of recent amendment.
Regarding claim 20, Applicant argues (pg. 3 of Remarks):
Stadtfeld discloses a method for forming gear teeth by additive manufacturing. However, Stadtfeld forms gear teeth by layering steel via a welding head. The resulting gear would not have gear teeth comprised on a high-toughness metallic material interior and metal-matrix composite exterior.

In response, examiner submits that above individual arguments against Stadtfeld concerning metal-matrix composite exterior appear to be piecemeal analysis. Stadtfeld fails to mention metal-matrix composite and so, references of Schulz & Yu were cited with respect to metal-matrix composite exterior. Examiner also notes that steel material meets relatively broad feature of “high-toughness metallic material”. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (in this case, Stadtfeld, Wang, Schultz and Yu).  See In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, new grounds of rejection set forth above including Wang discloses depositing wear-resistant metallic material on a preform comprising gear teeth.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735